DETAILED ACTION
Status of the Application
Claims 1, 4, 10-20, 23-25, 29-36 and 40-42 are currently pending in the instant application.  Claims 1 and 10, 11 are currently amended.  Claims 12, 16-20, 29-36 and 40-42 have been withdrawn.  Claims 2, 3, 5-9, 26-28 and 37-39 have been cancelled.  No new claims have been added.  
This is a Final Rejection necessitated by Amendment.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
For examination purposes, the Examiner will interpret any combination of electrodes, electrolyte and encapsulation as defining a mechanically flexible yarn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 10, 11, 13, 14, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2012/0009331) in view of Fang et al. (US 2012/0100203) and Nagatsuka et al. (US 5,242,768).
Regarding claim 1, Kwon et al. teaches an energy storage apparatus comprising: a pair of electrodes including an anode (anode 110 and 111) and a cathode (cathode 120 and 121); wherein both the anode and cathode each include an energy storage material retained on a surface of a flexible carrier (anode current collector 110; cathode current collector 120; Fig. 6; para. [0040]); wherein the energy storage material includes an anode material and a cathode material in the anode and cathode respectively (para. [0040]);   
an electrolyte (second electrolyte layer 132) surrounding both the anode and the cathode (Fig. 6); wherein the electrolyte is arranged to physically separate the anode from the cathode (Fig. 6) and to facilitate ion transportation between the anode and the cathode (para. [0040]; Fig. 6); and an encapsulation (protective coating 140) arranged to encapsulate the electrodes and the electrolyte, wherein the encapsulation is filled with the electrolyte and the anode and cathode being embedded within the electrolyte (Fig. 6 shows that the anode and the cathode are surrounded by the electrolyte and are, therefore, embedded within the electrolyte) and arranged in parallel within the encapsulation; wherein the electrodes, the electrolyte, and the encapsulation are in a solid state (paras. [0012] and [0013] teach a solid electrolyte material; para. [0040] teaches the anode and the cathode are made from an electrode slurry which correspond to a solid state); and the combination of the electrodes, the electrolyte and the encapsulation (protective coating 140) defines a mechanically flexible yarn {para. 
Kwon et al. is silent regarding an energy storage apparatus wherein the flexible carrier includes a plurality of carbon nanotubes twisted into a shape of a fiber.  However, Fang et al. teaches that it is known in the art for an energy storage apparatus to have a plurality of carbon nanotubes twisted into a shape of a fiber (paras. [0165] and [0204]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible carrier/current collector of Kwon et al. by replacing both the anode current collector 110 and the cathode current collector 120 with the plurality of carbon nanotubes twisted into a shape of a fiber as taught by Fang et al. in order to enable the carbon nanotubes to hold a large amount of materials, achieving ultra-high loading of particle materials and maintaining the grain size of the materials (Fang et al., para. [0007]).  As a result of the instant modification, modified Kwon et al. is representative of an energy storage apparatus comprising a pair of electrodes wherein each of the anode material and the 
Kwon et al. is silent regarding an energy storage apparatus comprising a plurality of mechanically flexible yarns combined by weaving to form a plane of fabric.  However, Nagatsuka et al. teaches that it is known in the art for an energy storage apparatus to comprising a plurality of mechanically flexible yarns combined by weaving to form a plane of fabric (Abstract; Title; Fig. 1; col. 2, lines 33-36 teach that 3A and 3B constitute cathodes and anodes in a battery).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by modifying the mechanically flexible yarn of modified Kwon et al. by incorporating the plurality of mechanically flexible yarns combined by weaving to form a plane of fabric as taught by Nagatsuka et al. in order for the energy storage apparatus to be used in wearable applications.
Claim 1 is considered product-by-process claim as a result of the limitation “wherein a plurality of the mechanically flexible yarns can be combined by knitting or weaving to form a plane of woven fabric”.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 4, modified Kwon et al. teaches an energy storage apparatus wherein the flexible carrier includes an electrical conductor (one of ordinary skill in the art can appreciate that a flexible carrier, i.e., an anode current collector and a cathode current collector, are electrical conductors; Kwon et al., para. [0040]).  
Regarding claim 10
Regarding claim 11, modified Kwon et al. teaches an energy storage apparatus wherein the cathode material includes manganese oxide (Kwon et al., para. [0032]). 
Regarding claim 13, modified Kwon et al. teaches an energy storage apparatus wherein the electrolyte is polymer-based (Kwon et al., paras. [0013] and [0042]).
Regarding claim 14, modified Kwon et al. teaches an energy storage apparatus wherein the electrolyte comprises a metal salt and at least one of a polymer or a polymer composite (Kwon et al., paras. [0013] and [0014]).
Regarding claim 24, modified Kwon et al. teaches an energy storage apparatus wherein the energy storage apparatus is rechargeable (Kwon et al., Title; Abstract).  
Regarding claim 25, modified Kwon et al. teaches an energy storage apparatus wherein the cathode is arranged to reversibly store and release an ion provided by the anode during a charging process and a discharging process respectively (corresponds to a rechargeable or secondary battery; Kwon et al., Title; Abstract).

Claim 15 is are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. in view of Fang et al. and Nagatsuka et al. as applied to claim 14 above, and further in view of Zhou et al., In Situ Synthesis of a Hierarchical All-Solid-State Electrolyte Based on Nitrile Materials for High-Performance Lithium-Ion Batteries, Advanced Energy Materials, Volume 5, Issue 15, May 15, 2015 (Abstract).
Regarding claim 15, modified Kwon et al. is silent regarding an energy storage apparatus wherein the electrolyte includes a hierarchical polymer structure.  Zhou et al. teaches that is known in the art for an energy storage apparatus wherein the electrolyte .  

Claim 23 is are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. in view of Fang et al. and Nagatsuka et al. as applied to claim 22 above, and further in view of Kezuka et al. (US 2002/0031710).  
Regarding claim 23, modified Kwon et al. is silent regarding an energy storage apparatus wherein the electrolyte includes a plurality of carboxyl group structures arranged to facilitate ion transportations between the anode and the cathode.  However, Kezuka et al. teaches that it is known in the art for an energy storage apparatus to have an electrolyte including a plurality of carboxyl group structures arranged to facilitate ion transportations between the anode and the cathode (paras. [0051] and [0055]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrolyte of modified Kwon et al. by incorporating a plurality of carboxyl group structures arranged to facilitate ion transportations between the anode and the cathode as taught by Kezuka et al. in order to prevent a deterioration in the energy storage apparatus characteristic such as .  

Response to Arguments
Applicant's arguments filed February 26, 2021 have been fully considered but they are not persuasive.
Applicant argues:  Whilst the Applicant does not agree with the way the Office construes the claims as previously presented, solely in a good faith effort to move prosecution of the application forward, the Applicant has amended claim 1 to further recite that the flexible carrier includes anode and cathode materials which are uniformly coated on an exterior surface of the twisted plurality of carbon nanotubes. It is submitted that amended claim 1 is both novel and inventive over the cited references as explained below.  Amended claim 1 now further defines the energy storage material retained on the flexible carrier surface including an anode material and a cathode material in the anode and the cathode respectively, and wherein each of the anode material and the cathode material is uniformly coated on an exterior surface of the twisted plurality of carbon nanotubes. As conceded by the Office, Kwon is silent as to an energy storage apparatus with a flexible carrier including a plurality of carbon nanotubes twisted into a shape of a fiber, let alone the distribution pattern of the energy storage materials as required by the presently amended claim 1. Thus, it is submitted that the amended claim 1 is novel over Kwon.  The Office then alleges that the teaching of Feng addresses the deficiency of Kwon. The Office considers that 
It is the Office’s position that modified Kwon et al. (the combination of Kwon et al. and Fang et al. as described in the rejection of claim 1 above) reads on the claimed structure.  As a result, one of ordinary skill in the art can appreciate that the invention of modified Kwon et al. would operate in the same or in substantially the same way as the instant claimed energy storage apparatus, i.e. maintain a stable electrochemical performance when subject to bending/knotting; and, to experience the same advantages as the instant claimed energy storage apparatus.  One 
It is the Office’s position that the Applicant’s argument is not drawn to the invention as claimed because claim 1 recites “when it is bent, knotted, twisted, or when it is maintained straight”.  In other words, the bending, knotting and/or twisting is what is being emphasized by the Applicant.  However, there are times when the instant energy storage apparatus is maintained straight.  
Applicant argues: In addition, as mentioned, Feng merely teaches that the biscrolled electrode of the lithium battery may be formed in liquid and nothing more. However, referring to para [0123], Feng explicitly mentions that “the disadvantage of this method is that eventual removal of the liquid from the biscrolled yarn causes yam densification, which can distort the shape of the yarn cross-section and lead to irregular spiral corridors for guest containment”. That is to say, Feng is in fact discouraging a skilled person from using/applying the biscrolled electrode in battery application since the skilled person would consider that the modified (Kwon’s) battery would have the aforementioned electrochemical issues as a result of the irregular spiral corridors for guest containment. The skilled person would therefore not be motivated to modify Kwon’s battery with Feng’s electrode to arrive at the present invention in the 
It is the Office’s position that paragraphs [0162] – [0170] teach the use of biscrolled yarns in battery operations; therefore, the Examiner disagrees that Fang et al. discourages one of ordinary skill in the art from using the biscrolled electrode in battery operations.  Note: The Examiner is incorporating the carbon nanotubes of Fang et al. not the entire electrode of Fang et al. into the battery of Kwon et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724